January 12, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                       AMANDA LATRICE BROWN, Appellant

NO. 14-11-00036-CV                        V.

                     GREGORY FITZGERALD BROWN, Appellee
                            ____________________

       This cause, an appeal from the judgment in favor of appellee, GREGORY
FITZGERALD BROWN, signed July 14, 2010, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court’s opinion.

       We order appellee, GREGORY FITZGERALD BROWN, to pay all costs incurred
in this appeal. We further order this decision certified below for observance.